Citation Nr: 1433853	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to an initial disability rating in excess of 10 percent for traumatic arthritis of the talonavicular joints of the bilateral ankles.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for residuals of left foot injury to include pes planus and assigned a 20 percent rating and continued a 10 percent rating for a right foot arch condition.  An interim August 2010 rating decision combined the evaluation for residuals of a left foot injury, to include left pes planus deformity with moderate talonavicular arthritis, with the evaluation for right pes planus with traumatic arthritis of the talonavicular joint of the right ankle with limitation of motion and assigned a 30 percent rating for bilateral pes planus and a separate 10 percent evaluation for traumatic arthritis of the talonavicular joints of the bilateral ankles, both effective July 3, 2010, date of VA examination.  In March 2012, the Board determined that TDIU had been raised by the record and remanded the matters for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2013 statement (and subsequent to the August 2012 Board remand) the Veteran reported that he had received private medical treatment for his foot disabilities, records of which he was sending to VA.  However, no such evidence has been received from the Veteran.  Further, a June 2013 statement from C. Williams, D.P.M. at North Mississippi Foot Specialists, P.C., notes that the Veteran was treated in that office on June 5, 2013.  Treatment records from Dr. Williams have not been obtained.  The record also shows that the Veteran receives ongoing treatment at the Memphis VA Medical Center and the most recent records available for review are dated in May 2013.  The Veteran's complete VA and private treatment records have not been obtained; as they may contain pertinent (even critical) evidence in the matter at hand, they must be secured.  Further, updated pertinent VA treatment records are constructively of record, and must be secured.

Regarding the matter of employability, the October 2012 VA examiner found that the Veteran's flatfoot condition has "no" functional impact.  However, the examiner provided no explanation of rationale to support this opinion.  The examination report does not show that the examiner reviewed the Veteran's claims file or elicited a complete medical, education, and employment history from the Veteran, as requested in the August 2012 Board remand.  Notably, the Veteran's subjective complaints include severe pain and inability to walk, the June 2013 statement from Dr. Williams notes "severe" DJD [degenerative joint disease] @ talonavicular joint with spurring" and includes the opinion that the Veteran "maintains a sendentary lifestyle to reduce the pain and further degeneration of his foot deformity," and degenerative joint disease is one of the factors in the decision to award the Veteran Social Security Disability benefits.  Further, the examination report does not include a discussion of the findings in terms of the diagnostic codes, particularly Diagnostic Codes 5010, 5271, 5276, and 5284, also as requested in the August 2012 Board remand.  Therefore, the October 2021 VA examination is nonresponsive to the Board's remand (and inadequate for rating purposes), and a new examination must be scheduled.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide an examination, it must ensure that the examination is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of treatment he has received for his feet and ankles since November 2006 (the date of receipt of his claim), and to provide any authorizations necessary for VA to obtain records of all such private treatment.  The RO should obtain for the record complete clinical records from all providers identified (to specifically include clinical records from Dr. Williams and updated treatment records from the Memphis VAMC).  If any private provider does not respond to an RO request for records, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by an appropriate specialist to determine the nature and severity of his bilateral pes planus and ankle disabilities and the impact of these disabilities on the Veteran's ability to secure and maintain gainful employment.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided with Diagnostic Codes 5010, 5271, 5276, and 5284 and discussion of the findings should reflect these rating criteria.  Any tests or studies indicated should be conducted.

Regarding pes planus, the examiner should indicate whether or not there is objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and any improvement by orthopedic shoes or appliances.

The examiner should specifically identify all foot/ankle pathology, symptoms, and associated impairment of function related to the pes planus and ankle arthritis.  With respect to each diagnosed condition, the examiner should describe all symptoms, the particular location of those symptoms, and the severity of the symptoms.  For example, the examiner should indicate whether arthritis of each ankle is productive of moderate or severe limitation of motion.  The examiner should also indicate whether any foot/ankle disability found is related to service-connected pes planus or arthritis of the ankle or is distinguishable as due solely to other nonservice-connected and co-existing foot disability (i.e., due to nonservice-connected diabetes mellitus.)  The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.

Regarding employability, the examiner should elicit from the Veteran his complete employment history and his complaints regarding the impact of his disabilities on employment, and comment on the restrictions and limitations due to each service-connected disability.  The examiner's opinions regarding the impact of the service-connected disabilities on employment must be accompanied by explanation of rationale.  The examiner must specifically address the Veteran's own reports regarding the impact of the disabilities on employment and offer comment on the types of employment that would be precluded by the service connected disabilities and the types of employment that remain feasible despite the combined effects of the service connected disabilities.  


3.  The RO should then review the record and readjudicate the Veteran's claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



